Citation Nr: 0735296	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-15 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1956 to 
June 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania. 

The veteran testified before the undersigned Veterans Law 
Judge in August  2006 at the RO. 

In November 2006 the Board remanded the issue on appeal to 
the RO via the Appeals Management Center (AMC) for further 
development. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran's entrance examination stated that the 
veteran had left ear hearing loss at the time of his entry 
into service.  

3.  The preexisting left ear hearing loss is not shown to 
have undergone a permanent increase in severity during the 
veteran's military service.  


CONCLUSION OF LAW

The veteran's preexisting hearing loss was not aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In November 2002, prior to the rating decision on appeal, the 
RO sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the March 2003 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The November 2002 letter and a March 2007 letter satisfy the 
statutory and regulatory requirement that VA notify a 
claimant, what evidence, if any, will be obtained by the 
claimant and what if any evidence will be obtained by VA. See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The November 2002 and March 2007 letters advised the veteran 
that VA is responsible for getting relevant records from any 
Federal Agency including medical records from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  The letters also advised the veteran that VA 
must make reasonable efforts to help the veteran get relevant 
records not held by any Federal agency, including State or 
local governments, private doctors and hospitals, or current 
or former employers. 
 
The letter advised the veteran that it was his responsibility 
to provide the RO with enough information about the records 
to enable the RO to request them from the person or agency 
having them, and advised the veteran that it was his 
responsibility to make sure the records were received by VA.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support a claim for service connection for left 
ear hearing loss, and of the evidence of record.  The Board 
finds that he has accordingly been constructively invited to 
give VA all the relevant evidence in his possession not 
already of record at VA.  
  
Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the November 2002 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
it does not appear that the RO advised the veteran of these 
elements, but the Board finds that the omission is harmless.  

The Board's decision below denies service connection for the 
claimed disability, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran had VA audiological examinations in February 2003 
and May 2007 and a VA ear disease examination in February 
2003. 

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge in August 2006.  
 
Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's proceeding, at this 
juncture, with an appellate decision on the claim for service 
connection for left ear hearing loss. 


II. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. §§  
3.303, 3.304 (2006).  

A veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of the 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In this case, the veteran's June 1956 entrance examination 
stated that the veteran's left ear spoken voice hearing was 
3/15 and the examiner noted a finding of defective hearing.  
The veteran indicated a history that is significant for mumps 
and ear, nose, or throat trouble. 

Having found that the veteran's left ear hearing loss 
preexisted military service, the Board must determine whether 
the presumption of aggravation applies.  

A preexisting injury or disease will be presumed to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (emphasis added).  

The veteran's discharge examination in June 1961 revealed 
that the veteran's pure tone thresholds, in decibels, were as 
follows:


HERTZ

500
1000
2000
3000
4000
LEFT
30 (45)
35 (45)
30 (40)
35 (45)
40 (45)

(The figures in parenthesis represent conversion of ASA 
values to the ISO standard, in use in the military beginning 
in November 1967. The purpose of the conversion is to be able 
to determine whether any of the figures reported prior to 
November 1, 1967, would have represented actual hearing loss 
under the current, more favorable ISO/ANSI criteria.)

Notes written by the examiner indicate childhood parotitis, 
with no complications or sequelae.  The veteran again 
reported a history of ear, nose or throat trouble.

The Board notes that under, the 1945 Schedule for Rating 
Disabilities, Extension 8-B (effective March 23, 1956), in 
effect during the veteran's time of service, spoken voice 
hearing of 3/15 corresponds to a 10 percent evaluation.  
Under the current Schedule for Rating disabilities, the 
veteran's separation examination revealed a noncompensable 
hearing loss. 

Any comparison of his entrance physical examination in June 
1956 to his discharge examination in June 1961 reveals that 
there is no objective basis to establish that the left 
hearing loss was no more severe at the time of his discharge 
than at the time of his induction.  

The Board therefore finds that the veteran's preexisting left 
ear hearing loss was not permanently aggravated by his 
military service.  The Board also notes that a May 2007 VA 
physician's opinion, herein below, supported this by opining 
that there was less than a 50 percent probability that there 
was a significant increase in the veteran's hear loss during 
military service.

Notwithstanding the presumption of aggravation, direct 
service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

In November 1961, the veteran underwent audiometric testing 
at a military facility, in conjunction with his post-service 
employment.  In this evaluation, pure tone thresholds, in 
decibels, were as follows:

- HERTZ

500
1000
2000
3000
4000
LEFT
35 (50)
35 (45)
25(35)
NA
25 (30)

In July 1978 the veteran was seen at a private facility and 
he reported hearing problems.  On the audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:


HERTZ

500
1000
2000
3000
4000
LEFT
30 
40
45
50
60

The veteran's speech recognition score for the left ear was 
92 percent.  The examiner diagnosed the veteran with 
otosclerosis.  A letter following this examination indicated 
that hearing aids were recommended and not surgery due to the 
significant sensorineural component to the veteran's hearing 
loss.

In August 1984 the veteran had an operation for otosclerosis.  
At that time, the examiner stated that audiometric findings 
showed bilateral conductive hearing loss, worse on the left 
side than the right side.  It was also noted that in 1968 the 
veteran had ear surgery in Germany however, the veteran 
stated that his hearing did not improve following that 
surgery.

VA outpatient records from October through December 2002 
showed complaints of hearing trouble and a diagnosis of 
otosclerosis.   The December 2002 audiological evaluation, 
pure tone thresholds, in decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
LEFT
50
55
40
70
50

Speech audiometry revealed speech recognition ability of 90 
percent in the left ear.

The veteran had a VA audiological examination in February 
2003 and the veteran's claims file was reviewed and pertinent 
history was discussed.  The veteran's left ear hearing loss 
in the 500 to 6000 hertz range was characterized as flat 
configuration.  The veteran complained of increased 
difficulties in hearing, worse in the left ear.  The veteran 
reported an onset of hearing loss in military service.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
45
45
40
45
45

Speech audiometry revealed speech recognition ability of 98 
percent in the left ear. This and other examination findings 
led the examiner to conclude bilateral hearing loss was 
present.  It was characterized as mildly moderate to 
moderately severe sloping conductive-to-mixed hearing loss, 
bilaterally.  Speech discrimination was described as 
excellent, and the veteran opted for hearing amplification.

The veteran then underwent an ear disease examination in 
February 2003.  His claims file was reviewed and pertinent 
past service and medical history was discussed, to include 
the audiology examination earlier that month.  The veteran 
was diagnosed with otosclerosis of the left ear; two prior 
surgeries to the left ear; mixed hearing loss to the left 
ear, due to otosclerosis.  The examiner added, "It would 
appear that this condition was present in its early stages 
during his period of active duty with the United States Air 
Force."

Private audiometry records from February 2004 showed pure 
tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
LEFT
45
50
55
55
55

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear. Based on these findings, the veteran 
was diagnosed with bilateral sensorineural hearing loss, 
worse on the left.

The veteran submitted a statement by a private physician in 
September 2006.  The private physician stated that the 
veteran admitted that at the time of induction into the 
military he was told he had a hearing loss and that he did 
not notice a decline in his hearing.  The private physician 
stated the veteran's duties consisted of monitoring an 
incoming order wire for site to site communication with 
continuous exposure to high pitched frequency.  He opined 
that the level of noise the veteran was continuously exposed 
to was more likely then not a contributing factor in his 
hearing loss. 

The veteran had a VA audiological evaluation in May 2007.  At 
that time, the veteran's claims file, including his service 
medical records, were reviewed.  The VA examiner noted that 
the veteran's pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
40
45
45
60
55

The veteran's speech recognition score for the left ear was 
100 percent. 
 
The VA audiologist noted that there was mild, low frequency, 
conductive hearing loss, followed by a mild-to-moderate, 
sloping-to-severe, mixed hearing loss in the mid-and-high 
frequencies, bilaterally.  The VA examiner opined that there 
was less than a 50 percent probability that there was a 
significant increase in the veteran's hearing loss during 
military service. 

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the 
Board is free to assess medical evidence and is not obligated 
to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. 
App 614 (1992).
 
It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

In this case, the Board has carefully considered the 
probative value of the opinion of the VA examiners on the one 
hand, versus the probative value of the opinion of the 
private physician on the other hand, and finds that the 
weight of the evidence is against the veteran's claim.  

There is no indication that the private physician's September 
2006 opinion is based on actual review of the service records 
rather than on the veteran's verbal report.  The Board notes 
in this regard that the statements of medical professionals 
concerning a veteran's medical history related by the veteran 
as to remote events are of inherently less value than 
contemporaneous clinical records.  Harder v. Brown, 5 Vet. 
App. 183, 188 (1993).  

On the other hand, the VA physician reviewed the veteran's 
service medical records and the veteran's claims file.  The 
Board notes in this regard that greater weight may be placed 
on one physician's than another's depending on factors such 
as the reasoning employed by the physicians and whether or 
not (and the extent to which) they reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994).  

The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As true 
with any piece of evidence, the credibility and weight to be 
assigned to these opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000).

The Board notes that the May 2007 VA audiologist based his 
opinion on the examination, as well as a review of the 
veteran's claims file and service medical records; however, 
there is no indication that the private audiologist reviewed 
the veteran's claims file or service medical records. 

The Board notes that a veteran seeking disability benefits 
must establish not only the existence of a disability, but 
also an etiological connection between his military service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro 
v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).   In this 
case, there is no medical evidence showing that the veteran's 
left ear hearing loss was incurred in or aggravated by 
military service (as noted above, the presumption of 
aggravation does not apply).  Accordingly, the criteria for 
direct service connection are not met.  

The Board notes that in August 2006 the veteran testified 
before the Board.  He testified that during military service 
he was a communication technician and he was exposed 24 hours 
a day, 7 days a week to loud noise.  He testified that since 
service he had had two surgeries to increase the hearing in 
his left ear.  He described current high frequency pitch 
sounds in his left ear and difficulty hearing normal 
conversations.  The veteran's wife also testified to problems 
of day to day life relating to the veteran's hearing and 
indicated that his hearing has been getting progressively 
worse during the 25 years they have been married.

The Board notes that as the veteran is a layperson not shown 
to possess the appropriate medical training and expertise, he 
is not competent to render a probative opinion on a medical 
matter, such as whether his preexisting disability was 
permanently aggravated by his military service.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  

In reference to the testimony offered by the veteran's wife 
the Board notes that a layperson can certainly provide an 
eyewitness account of a veteran's visible symptoms.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, a 
layperson is not considered capable of opining, however 
sincerely, in regard to causation of a disability.  Routen v. 
Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. 
West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 
404 (1998).

Under these circumstances, the Board finds that service 
connection for left ear hearing loss must be denied.  

As the preponderance of the evidence is against the claim, 
that benefit of the doubt doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 59, 55 (1990).  


ORDER

Service connection for left ear hearing loss is denied. 



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


